


110 HR 2385 IH: 21st Century GI Bill of Rights Act of

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2385
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Patrick J. Murphy of
			 Pennsylvania introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committees on
			 Armed Services and
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide and enhance education, housing, and
		  entrepreneur assistance for veterans who serve in the Armed Forces after
		  September 11, 2001, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century GI Bill of Rights Act of
			 2007.
		2.Educational
			 assistance for members of the Armed Forces who serve after September 11,
			 2001
			(a)Educational
			 assistance authorized
				(1)In
			 generalPart III of title 38, United States Code, is amended by
			 inserting after chapter 32 the following new chapter:
					
						33Educational
				assistance for service after September 11, 2001
							
								SUBCHAPTER I—Definitions
								Sec. 
								3301. Definitions.
								SUBCHAPTER II—Educational Assistance
								3311. Educational assistance for service in the Armed Forces
				  after September 11, 2001: entitlement.
								3312. Educational assistance: duration.
								3313. Educational assistance: payment; amount.
								3314. Tutorial assistance.
								3315. Licensure and certification tests.
								SUBCHAPTER III—Administrative Provisions
								3321. Time limitation for use of and eligibility for
				  entitlement.
								3322. Bar to duplication of educational assistance
				  benefits.
								3323. Administration.
								3324. Allocation of administration and costs.
							
							IDefinitions
								3301.DefinitionsIn this chapter:
									(1)The term active duty has the
				meaning given such term in sections 101 and 3002(7) of this title and includes
				the limitations specified in section 3002(6) of this title.
									(2)The terms program of
				education, Secretary of Defense, and Selected
				Reserve have the meaning given such terms in section 3002 of this
				title.
									IIEducational
				Assistance
								3311.Educational
				assistance for service in the Armed Forces after September 11, 2001:
				entitlement
									(a)EntitlementExcept
				as provided in subsection (c), each individual described in subsection (b) is
				entitled to educational assistance under this chapter.
									(b)Covered
				individualsAn individual described in this subsection is any
				individual as follows:
										(1)A member of the
				Armed Forces who, while serving on active duty in the Armed Forces after
				September 11, 2001, is deployed overseas.
										(2)A member of the
				Armed Forces or a Reserve of the Armed Forces (including a member of the
				National Guard and a member of the Reserves) who—
											(A)serves on active
				duty in the Armed Forces after September 11, 2001, for an aggregate of at least
				two years; or
											(B)before completing
				the aggregate of service described in subparagraph (A) while serving on active
				duty in the Armed Forces after September 11, 2001, is discharged as described
				in subsection (d) after that date.
											(c)Exception for
				individuals who receive a commission as an officer upon graduation from an
				academyAn individual who receives a commission as an officer in
				the Armed Forces upon graduation from the United States Military Academy, the
				United States Naval Academy, the United States Air Force Academy, the United
				States Merchant Marine Academy, or the Coast Guard Academy is not entitled to
				educational assistance under this chapter.
									(d)Certain
				discharge or release providing exception from service
				requirementsA discharge or release described in this subsection
				is a discharge or release from service in the Armed Forces for—
										(1)a
				service-connected disability;
										(2)a medical
				condition which preexisted such service and which the Secretary determines is
				not service-connected;
										(3)hardship;
				or
										(4)a physical or
				mental condition that was not characterized as a disability and did not result
				from the individual's own willful misconduct but did interfere with the
				individual's performance of duty, as determined by the Secretary of each
				military department in accordance with regulations prescribed by the Secretary
				of Defense.
										3312.Educational
				assistance: durationSubject
				to section 3695 of this title, an individual entitled to educational assistance
				under section 3311 of this title is entitled to 36 months, which is the
				equivalent of four academic years, of educational assistance under section 3313
				of this title.
								3313.Educational
				assistance: payment; amount
									(a)PaymentThe
				Secretary shall pay to each individual entitled to educational assistance under
				this chapter who is pursuing an approved program of education (other than a
				program covered by subsections (e) and (f)) the amounts specified in subsection
				(c) to meet the expenses of such individual's subsistence, tuition, fees, and
				other educational costs for pursuit of such program of education.
									(b)Approved
				programs of education(1)Except as provided in
				paragraph (1), a program of education is an approved program of education for
				purposes of this chapter if the program of education is approved for purposes
				of chapter 30 of this title.
										(2)A program of education to obtain a
				graduate degree is not an approved program of education for the purposes of
				this chapter.
										(c)Amount of
				educational assistance(1)The amounts payable
				under this subsection for pursuit of an approved program of education are
				amounts as follows:
											(A)An amount equal to the established
				charges (as determined in accordance with subsection (h)) for the program of
				education.
											(B)Subject to paragraph (2), an amount
				equal to the room and board of the individual.
											(2)The amount payable under paragraph
				(1)(B) for room and board of an individual may not exceed an amount equal to
				the standard dormitory fee, or such equivalent fee as the Secretary shall
				specify in regulations, which similarly circumstanced nonveterans enrolled in
				the program of education involved would be required to pay.
										(d)Frequency of
				payment(1)Payment of the amounts
				payable under subsection (c)(1) for pursuit of a program of education shall be
				made at such time and with such frequency as the Secretary shall prescribe for
				purposes of this chapter. Such payment may include payment in a lump-sum amount
				for the entire quarter, semester, or term, as applicable, of the program of
				education before the commencement of such quarter, semester, or term.
										(2)The Secretary shall prescribe in
				regulations methods for determining the number of months (including fractions
				thereof) of entitlement of an individual to educational assistance under this
				chapter that are chargeable under this chapter for payments of amounts in
				accordance with this subsection, including payments on a lump-sum basis in
				advance as authorized by paragraph (1).
										(3)Payment of amounts described in
				paragraph (1) for pursuit of a program of education may not be made to an
				individual before the date of the enrollment of such individual in the program
				of education for which payment is sought by such individual.
										(e)Programs of
				education pursued on active duty(1)Educational assistance
				is payable under this chapter for pursuit of an approved program of education
				while on active duty.
										(2)The amount of educational assistance
				payable under this chapter to an individual pursuing a program of education
				while on active duty is the lesser of—
											(A)the established charges (as determined
				in accordance with subsection (h)) for the program of education; or
											(B)the amount of the charges of the
				educational institution as elected by the individual in the manner specified in
				section 3014(b) of this title.
											(3)Payment of the amount payable under
				paragraph (2) for pursuit of a program of education shall be made in a lump-sum
				amount for the entire quarter, semester, or term, as applicable, of the program
				of education before the commencement of such quarter, semester, or term.
										(4)For each month (as determined
				pursuant to the methods prescribed under subsection (d)(2)) for which amounts
				are paid an individual under this subsection, the entitlement of the individual
				to educational assistance under this chapter shall be charged at the rate of
				one month for each such month.
										(f)Programs of
				education pursued on less than half-time basis(1)Educational assistance
				is payable under this chapter for pursuit of an approved program of education
				on less than half-time basis.
										(2)The amount of educational assistance
				payable under this chapter to an individual pursuing a program of education on
				less than half-time basis is the established charges (as determined in
				accordance with subsection (h)) for the program of education.
										(3)Payment of the amount payable under
				this chapter to an individual for pursuit of a program of education on less
				than half-time basis shall be made in a lump-sum, and shall be made not later
				than the last day of the month immediately following the month in which
				certification is received from the educational institution involved that the
				individual has enrolled in and is pursuing a program of education at the
				institution.
										(4)For each month (as determined
				pursuant to the methods prescribed under subsection (d)(2)) for which amounts
				are paid an individual under this subsection, the entitlement of the individual
				to educational assistance under this chapter shall be charged at a percentage
				of a month equal to—
											(A)the number of course hours borne by
				the individual in pursuit of the program of education involved, divided
				by
											(B)the number of course hours for
				full-time pursuit of such program of education.
											(g)Specialized
				training and certification and licensing programs for veterans with
				service-connected disabilities(1)Educational assistance
				is payable under this chapter for an approved program of education that—
											(A)consists of specialized training for
				veterans with service-connected disabilities;
											(B)is a certification program for
				veterans with service-connected disabilities; or
											(C)is a licensing program for veterans
				with service-connected disabilities.
											(2)The amount of educational assistance
				payable under this chapter to an individual pursuing a program of education
				pursuant to paragraph (1) is the established charges (as determined in
				accordance with subsection (h)) for the program of education.
										(h)Established
				charges(1)Subject to the
				provisions of this subsection, in subsections (c), (e), (f), and (g) the term
				established charges, in the case of a program of education, means
				the actual charges (as determined pursuant to regulations prescribed by the
				Secretary in consultation with the Secretary of Education) for tuition, fees
				(including required supplies, books, and equipment), and other educational
				costs which similarly circumstanced nonveterans enrolled in the program of
				education would be required to pay.
										(2)The maximum amount of charges payable
				for tuition under this subsection as part of the established charges for a
				program of education pursued by an individual under subsections (c), (e), (f),
				and (g) may not exceed the national average amount of tuition regularly charged
				for full-time pursuit of programs of education at public and private
				institutions of higher education that typically require 36 months, which is the
				equivalent of four academic years, to complete.
										(3)Established charges shall be
				determined for purposes of this subsection on the following basis:
											(A)In the case of an individual enrolled
				in a program of education offered on a term, quarter, or semester basis, the
				tuition and fees charged the individual for the term, quarter, or
				semester.
											(B)In the case of an individual enrolled
				in a program of education not offered on a term, quarter, or semester basis,
				the tuition and fees charged the individual for the entire program of
				education.
											3314.Tutorial
				assistance
									(a)In
				generalSubject to subsection (b), an individual entitled to
				educational assistance under this chapter shall also be entitled to benefits
				provided an eligible veteran under section 3492 of this title.
									(b)ConditionsThe
				provision of benefits under subsection (a) shall be subject to the conditions
				applicable to an eligible veteran under section 3492 of this title.
									(c)No charge
				against entitlementAny benefits provided an individual under
				subsection (a) are in addition to any other educational assistance benefits
				provided the individual under this chapter.
									3315.Licensure and
				certification tests
									(a)In
				generalAn individual entitled to educational assistance under
				this chapter shall also be entitled to payment for licensing or certification
				tests described in section 3452(b) of this title.
									(b)No charge
				against entitlementAny amount paid an individual under
				subsection (a) is in addition to any other educational assistance benefits
				provided the individual under this chapter.
									IIIAdministrative
				Provisions
								3321.Time
				limitation for use of and eligibility for entitlement
									(a)In
				generalExcept as otherwise provided in subsection (b), the
				period during which an individual entitled to educational assistance under this
				chapter may use such individual's entitlement expires at the end of the 10-year
				period beginning on the date of such individual's last discharge or release
				from active duty.
									(b)Exceptions(1)Subsections (b), (c),
				and (d) of section 3031 of this title shall apply with respect to the running
				of the 10-year period described in subsection (a) of this section in the same
				manner as such subsections apply under section 3031 of this title with respect
				to the running of the 10-year period described in section 3031(a) of this
				title.
										(2)Section 3031(f) of this title shall
				apply with respect to the termination of an individual's entitlement to
				educational assistance under this chapter in the same manner as such section
				applies to the termination of an individual's entitlement to educational
				assistance under chapter 30 of this title, except that, in the administration
				of such section for purposes of this chapter, the reference to section 3013 of
				this title shall be deemed to be a reference to 3312 of this title.
										3322.Bar to
				duplication of educational assistance benefits
									(a)In
				generalAn individual entitled to educational assistance under
				this chapter who is also eligible for educational assistance under chapter 30,
				31, 32, or 35 of this title, chapter 107, 1606, or 1607 of title 10, or the
				provisions of the Hostage Relief Act of 1980 (Public Law 96–449; 5 U.S.C. 5561
				note) may not receive assistance under two or more such programs concurrently,
				but shall elect (in such form and manner as the Secretary may prescribe) under
				which chapter or provisions to receive educational assistance.
									(b)Inapplicability
				of service treated under educational loan repayment programsA
				period of service counted for purposes of repayment of an education loan under
				chapter 109 of title 10 may not be counted as a period of service for
				entitlement to educational assistance under this chapter.
									(c)Service in
				Selected ReserveAn individual who serves in the Selected Reserve
				may receive credit for such service under only one of this chapter, chapter 30
				of this title, and chapters 1606 and 1607 of title 10, and shall elect (in such
				form and manner as the Secretary may prescribe) under which chapter such
				service is to be credited.
									(d)Additional
				coordination mattersIn the case of an individual entitled to
				educational assistance under chapter 30, 31, 32, or 35 of this title, chapter
				107, 1606, or 1607 of title 10, or the provisions of the Hostage Relief Act of
				1980, or making contributions toward entitlement to educational assistance
				under chapter 30 of this title, as of the date of the enactment of the
				21st Century GI Bill of Rights Act of
				2007, coordination of entitlement to educational assistance under
				this chapter, on the one hand, and such chapters or provisions, on the other,
				shall be governed by the provisions of section 2(c) of the
				21st Century GI Bill of Rights Act of
				2007.
									3323.Administration
									(a)In
				general(1)Except as otherwise
				provided in this chapter, the provisions specified in section 3034(a)(1) of
				this title shall apply to the provision of educational assistance under this
				chapter.
										(2)In applying the provisions referred
				to in paragraph (1) to an individual entitled to educational assistance under
				this chapter for purposes of this section, the reference in such provisions to
				the term eligible veteran shall be deemed to refer to an
				individual entitled to educational assistance under this chapter.
										(3)In applying section 3474 of this
				title to an individual entitled to educational assistance under this chapter
				for purposes of this section, the reference in such section 3474 to the term
				educational assistance allowance shall be deemed to refer to
				educational assistance payable under section 3313 of this title.
										(4)In applying section 3482(g) of this
				title to an individual entitled to educational assistance under this chapter
				for purposes of this section—
											(A)the first reference to the term
				educational assistance allowance in such section 3482(g) shall be
				deemed to refer to educational assistance payable under section 3313 of this
				title; and
											(B)the first sentence of paragraph (1) of
				such section 3482(g) shall be applied as if such sentence ended with
				equipment.
											(b)Information on
				benefits(1)The Secretary of
				Veterans Affairs shall provide the information described in paragraph (2) to
				each member of the Armed Forces at such times as the Secretary of Veterans
				Affairs and the Secretary of Defense shall jointly prescribe in
				regulations.
										(2)The information described in this
				paragraph is information on benefits, limitations, procedures, eligibility
				requirements (including time-in-service requirements), and other important
				aspects of educational assistance under this chapter, including application
				forms for such assistance under section 5102 of this title.
										(3)The Secretary of Veterans Affairs
				shall furnish the information and forms described in paragraph (2), and other
				educational materials on educational assistance under this chapter, to
				educational institutions, training establishments, military education
				personnel, and such other persons and entities as the Secretary considers
				appropriate.
										(c)Regulations(1)The Secretary shall
				prescribe regulations for the administration of this chapter.
										(2)Any regulations prescribed by the
				Secretary of Defense for purposes of this chapter shall apply uniformly across
				the Armed Forces.
										3324.Allocation of
				administration and costs
									(a)AdministrationExcept
				as otherwise provided in this chapter, the Secretary shall administer the
				provision of educational assistance under this chapter.
									(b)CostsPayments
				for entitlement to educational assistance earned under this chapter shall be
				made from funds appropriated to, or otherwise made available to, the Department
				of Veterans Affairs for the payment of readjustment
				benefits.
									.
				(2)Clerical
			 amendmentsThe tables of chapters at the beginning of title 38,
			 United States Code, and at the beginning of part III of such title, are each
			 amended by inserting after the item relating to chapter 32 the following new
			 item:
					
						
							33.
				  Educational assistance for service after September 11,
				  20013301
						
						.
				(b)Conforming
			 amendments
				(1)Amendments
			 relating to duplication of benefits
					(A)Section 3033 of
			 title 38, United States Code, is amended—
						(i)in
			 subsection (a)(1), by inserting 33, after 32,;
			 and
						(ii)in subsection
			 (c), by striking both the program established by this chapter and the
			 program established by chapter 106 of title 10 and inserting two
			 or more of the programs established by this chapter, chapter 33 of this title,
			 and chapters 1606 and 1607 of title 10.
						(B)Paragraph (4) of
			 section 3695(a) of such title is amended to read as follows:
						
							(4)Chapters 30, 32,
				33, 34, 35, and 36 of this
				title.
							.
					(C)Section 16163(e)
			 of title 10, United States Code, is amended by inserting 33,
			 after 32,.
					(2)Additional
			 conforming amendments
					(A)Title 38, United
			 States Code, is further amended by inserting 33, after
			 32, each place it appears in the following provisions:
						(i)In
			 subsections (b) and (e)(1) of section 3485.
						(ii)In
			 section 3688(b).
						(iii)In
			 subsections (a)(1), (c)(1), (c)(1)(G), (d), and (e)(2) of section 3689.
						(iv)In
			 section 3690(b)(3)(A).
						(v)In
			 subsections (a) and (b) of section 3692.
						(vi)In
			 section 3697(a).
						(B)Section
			 3697A(b)(1) of such title is amended by striking or 32 and
			 inserting 32, or 33.
					(c)Applicability to
			 individuals under Montgomery GI Bill Program
				(1)Individuals
			 eligible to elect participation in Educational assistance for service after
			 September 11, 2001An individual may elect to receive education
			 assistance under chapter 33 of title 38, United States Code (as added by
			 subsection (a)), if such individual—
					(A)as of the date of
			 the enactment of this Act—
						(i)is
			 entitled to basic educational assistance under chapter 30 of title 38, United
			 States Code, and has used, but retains unused, entitlement under that
			 chapter;
						(ii)is
			 entitled to educational assistance under chapter 107, 1606, or 1607 of title
			 10, United States Code, and has used, but retains unused, entitlement under the
			 applicable chapter;
						(iii)is
			 entitled to basic educational assistance under chapter 30 of title 38, United
			 States Code, but has not used any such entitlement under that chapter;
						(iv)is
			 entitled to educational assistance under chapter 107, 1606, or 1607 of title
			 10, United States Code, but has not used any such entitlement under such
			 chapter;
						(v)is a
			 member of the Armed Forces who is eligible for receipt of basic educational
			 assistance under chapter 30 of title 38, United States Code, and is making
			 contributions toward such assistance under section 3011(b) or 3012(c) of such
			 title; or
						(vi)is a
			 member of the Armed Forces who is not entitled to basic educational assistance
			 under chapter 30 of title 38, United States Code, by reason of an election
			 under section 3011(c)(1) or 3012(d)(1) of such title; and
						(B)as of the date of
			 the individual's election under this paragraph—
						(i)otherwise meets
			 the requirements for entitlement to educational assistance under chapter 33 of
			 title 38, United States Code (as so added); or
						(ii)is making
			 progress toward meeting such requirements.
						(2)Election on
			 treatment of transferred entitlement
					(A)ElectionIf,
			 on the date an individual described in subparagraph (A)(i) or (A)(iii) of
			 paragraph (1) makes an election under that paragraph, a transfer of the
			 entitlement of the individual to basic educational assistance under section
			 3020 of title 38, United States Code, is in effect and a number of months of
			 the entitlement so transferred remain unutilized, the individual may elect to
			 revoke all or a portion of the entitlement so transferred that remains
			 unutilized.
					(B)Availability of
			 revoked entitlementAny entitlement revoked by an individual
			 under this paragraph shall no longer be available to the dependent to whom
			 transferred, but shall be available to the individual instead for educational
			 assistance under chapter 33 of title 38, United States Code (as so added), as
			 provided in paragraph (3)(B).
					(C)Availability of
			 unrevoked entitlementAny entitlement described in subparagraph
			 (A) that is not revoked by an individual in accordance with that subparagraph
			 shall remain available to the eligible dependent or dependents concerned in
			 accordance with the current transfer of such entitlement under section 3020 of
			 title 38, United States Code.
					(3)Educational
			 assistance for service after September 11, 2001
					(A)In
			 generalSubject to subparagraph (B), an individual making an
			 election under paragraph (1) shall be entitled to educational assistance under
			 chapter 33 of title 38, United States Code (as so added), in accordance with
			 the provisions of such chapter, instead of basic educational assistance under
			 chapter 30 of title 38, United States Code, or educational assistance under
			 chapter 107, 1606, or 1607 of title 10, United States Code, as
			 applicable.
					(B)Limitation on
			 entitlement for certain individualsIn the case of an individual
			 making an election under paragraph (1) who is described by subparagraph (A)(i)
			 of that paragraph, the number of months of entitlement of such individual to
			 educational assistance under chapter 33 of title 38, United States Code (as so
			 added), shall be the number of months equal to the number of months of unused
			 entitlement of such individual under chapter 30 of title 38, United States
			 Code, as of the date of the election, including any number of months
			 entitlement revoked by the individual under paragraph (2)(A).
					(4)Treatment of
			 contributions toward basic educational assistance; cessation of
			 contributionsEffective as of the first month beginning on or
			 after the date of an election under paragraph (1) of an individual described by
			 subparagraph (A)(v) of that paragraph, the obligation of such individual to
			 make contributions under section 3011(b) or 3012(c) of title 38, United States
			 Code, as applicable, shall cease, and the requirements of such section shall be
			 deemed to be no longer applicable to such person.
				(5)Termination of
			 entitlement under Montgomery GI BillEffective on the last day of
			 the month in which an individual makes an election under paragraph (1), the
			 entitlement, if any, of the individual to basic educational assistance under
			 chapter 30 of title 38, United States Code, or educational assistance under
			 chapter 107, 1606, or 1607 of title 10, United States Code, as applicable,
			 shall terminate.
				(6)Irrevocability
			 of electionsAn election under paragraph (1) or (2)(A) is
			 irrevocable.
				3.Improvements in
			 housing benefits for veterans
			(a)Increase in
			 maximum guaranty amount of home loan guaranty programSection
			 3703(a)(1)(C) of title 38, United States Code, is amended—
				(1)by striking
			 In this paragraph and inserting (i) In this
			 paragraph; and
				(2)by adding at the
			 end the following new clause:
					
						(ii)The Secretary shall increase the
				dollar amount described in clause (i) with respect to residences of a
				particular size located in any area for which the median price for such size
				residence exceeds the dollar amount, to 25 percent of the median price for such
				a residence in such
				area.
						.
				(b)Repeal of loan
			 funding fees requirement for housing loans
				(1)In
			 generalSection 3729 of such title is repealed.
				(2)Conforming
			 amendments(A)Section 2041(b)(2) of
			 such title is amended—
						(i)in subparagraph (A), by adding
			 and at the end;
						(ii)in subparagraph (B), by striking
			 ; and and inserting a period; and
						(iii)by striking subparagraph
			 (C).
						(B)(i)Section 3703 of such
			 title is amended—
							(I)by striking subsection (e);
			 and
							(II)by redesignating subsection (f) as
			 subsection (e).
							(ii)Section 3732(a)(1) of such title is
			 amended by striking Except as provided in section 3703(e) of this title,
			 if and inserting If.
						(C)Section 3722(c) of such title is
			 amended by striking section 3729 of this title or any other provision of
			 law or and inserting any provision of law or any.
					(D)Section 3734(b)(2) of such title is
			 amended—
						(i)by striking subparagraph (A);
			 and
						(ii)by redesignating subparagraphs
			 (B), (C), (D), and (E) as subparagraphs (A), (B), (C), and (D),
			 respectively.
						(3)Clerical
			 amendmentThe table of sections at the beginning of chapter 37 of
			 such title is amended by striking the item relating to section 3729.
				(c)Authorization of
			 appropriations for Veterans Housing Benefit Program FundThere
			 are authorized to be appropriated for the Veterans Housing Benefit Program Fund
			 under section 3722 of title 38, United States Code, such sums as may be
			 necessary to carry out the amendments made by this section.
			4.Small business
			 programs for veterans
			(a)DefinitionsIn
			 this section:
				(1)IntermediaryThe
			 term intermediary has the meaning given that term in section
			 7(m)(11) of the Small Business Act (15 U.S.C. 636(m)(11)).
				(2)Microloan
			 ProgramThe term Microloan Program means the
			 Microloan Program under section 7(m) of the Small Business Act (15 U.S.C.
			 636(m)), as amended by this Act.
				(3)Vet
			 centerThe term vet center means a center for the
			 provision of readjustment counseling and related mental health services under
			 section 1712A of title 38, United States Code.
				(4)VeteranThe
			 term veteran has the meaning given that term in section 101 of
			 title 38, United States Code.
				(b)Microloan
			 ProgramSection 7(m) of the Small Business Act (15 U.S.C. 636(m))
			 is amended by adding at the end the following:
				
					(14)Loans to
				veterans
						(A)In
				generalNotwithstanding any other provision of law—
							(i)any loan made to a
				veteran by an intermediary under this subsection shall have a rate of interest
				equal to not more than 2.5 percent; and
							(ii)an
				intermediary—
								(I)may make a loan to
				a veteran under this subsection in an amount of not more than $100,000;
				and
								(II)shall not require
				collateral for any loan to a veteran under this subsection.
								(B)IdentificationThe
				Administrator, acting through the Associate Administrator for Veterans Business
				Development, shall—
							(i)identify
				intermediaries willing to—
								(I)make loans to
				veterans on the terms described in subparagraph (A); and
								(II)assist veterans
				in obtaining such loans; and
								(ii)establish a
				database of intermediaries identified under clause
				(i).
							.
			(c)OutreachThe
			 Secretary of Veterans Affairs—
				(1)acting through vet
			 centers, shall—
					(A)provide technical
			 assistance, outreach, and counseling to veterans regarding the Microloan
			 Program; and
					(B)serve as a liaison
			 between veterans and the Administrator of the Small Business Administration and
			 intermediaries for purposes of the Microloan Program; and
					(2)evaluate the
			 efforts of the Department of Veterans Affairs under paragraph (1).
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Veterans Affairs and the Administrator of the Small Business
			 Administration such sums as may be necessary to carry out the provisions of,
			 and the amendments made by, this section.
			
